50 So.2d 821 (1951)
218 La. 730
HAYES
v.
PETRY.
No. 39679.
Supreme Court of Louisiana.
January 9, 1951.
Rehearing Denied February 12, 1951.
*822 J. Minos Simon, of Lafayette, for plaintiff-appellant.
Aaron & Everett, and Noble Chambers, of Crowley, for defendant-appellee.
PONDER, Justice.
The appellant failed to appear on the date set to hear the appeal or file briefs in support of the appeal. It is well settled that an appeal will be dismissed when the appellant fails to appear or file briefs in support of the appeal. Grand Lodge of the State of Louisiana, Knights of Pythias v. Natchitoches Lodge, 215 La. 300, 40 So. 2d 472; Birdwell v. Birdwell, 217 La. 671, 47 So.2d 41.
A motion has been presented to this Court subsequent to the date set for hearing the appeal asking permission to file typewritten briefs accompanied with the briefs. The motion and briefs will not be considered because they were not timely presented.
For the reasons assigned the appeal is dismissed.